 In the MatterofWILSON & Co., INC.andUNITEDPACKINGHOUSEWORKERS OF AMERICA, C. I. O.Case No. 13-R-2883.-Decided April 18, 1945Mr. M. R. Swanson,of Chicago, Ill., for the Company.Miss Virginia SpenceandMr. Re ftugio Ramon Martinez,of Chicago,Ill., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Wilson & Co., Inc., Chicago, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert T. Drake, Trial Examiner.Said hearing was held at Chicago, Illinois, on March 21, 1945.TheCompany and the Union appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.At the conclusion of the hearing the Com-pany moved to dismiss the petition on the ground,inter alia,that ac-cording to the constitution of the Union the latter cannot admit tomembership the employees herein concerned.The TrialExaminerreserved ruling on the motion.'The motion is hereby denied.Allparties were afforded an opportunity to file briefs with the Board.IWe find it unnecessaryto determine the exactextent of the Union's constitutionaljurisdiction since there is no showing thatthe Union will not accordadequate representa-tion to allemployees included within the unit hereinafter found appropriateMoreover,it affirmativelyappears from the recordthat the Uniondoes admit to membership,and cur-rentlyrepresentselsewhere, the same categoriesof employees sought herein.SeeMatterof Emil D and Emil W.Platzer, co-partners doingbusinessas Platter Boat Works.59N L R. B 292, andMatter of VirginiaSmeltingCompany,60 N. L. R B 616.61 N. L. R. B., No. 91.617 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYWilson & Co., Inc., a Delaware corporation, having its principaloffices and place of business in Chicago, Illinois, operates 8 packinghouse plants, and about 90 branch houses throughout the United States.This proceeding involves the Company's Chicago plant where theCompany purchases and slaughters livestock and processes, manu-factures, and distributes various meat products and meat byproducts.During the past 12-month period, the Company purchased livestock,valued in excess of $1,000,000, of which approximately 50 percent wasshipped to the Company from points outside the State of Illinois.During the same period, the Company sold products, valued in excessof $1,000,000, of which in excess of 50 percent was shipped to pointsoutside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labororganizationadmitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 1, 1945, the Union advised the Company that it repre-sented the Company's employees in the fire department, and requesteda conference for bargaining purposes.The Company has declined torecognize the Union as the representative of such employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all employees of the Company in its firehall department, excluding supervisory employees, constitute an ap-z The Field Examiner reportedthat the Union submittedeight application cards ; thatthe names of seven persons appearing on the cards were listed on the Company's pay rollof February 23, 1945, which contained the names of seven employees in the appropriateunit ; and that the cards were dated in January 1945; one was undated. WILSON & CO., INC.619propriate unit.In the alternative, it suggests that the firemen be in-cluded in the large unit it now represents.3The Company contendsthat, these employees are part of management and are therefore noteligible for membership in a labor organization, and opposes enlarg-ing the unit the Union now represents to include firemen because ofthe latter's prior exclusion therefrom.The Company employs nine employees in the fire hall department,including the fire marshal and his assistant.These employees oper-ate and maintain the Company's fire-fighting equipment; see that theCompany's fire protection rules are obeyed, and engage in fire fightingwhere necessary.These employees wear uniforms and some are as-signed to the fire hall, while others tour the plant.Contrary to thecontention of the Company, we are of the opinion that these employeesare not so closely allied to management as to warrant a denial of theirright to collective bargaining under the Act.4 In view of their ex-clusion from the unit previously found appropriate by the Board andfrom the contract executed pursuant to the Board's prior certification,we are of the opinion that the firemen should constitute a separateappropriate unit.The fire marshall has authority to hire and discharge the firemenunder his supervision, and his assistant has the authority to effectivelyrecommend discharge.We find, therefore, that the fire marshal andhis assistant are supervisory employees, and, as such, we shall excludethem from the unit.We find that all employees of the Company in the fire hall depart-ment, excluding the fire marshal and his assistant and any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in'theDirection.8Pursuant to a certification by the Board,the Union and the Company executed awritten contract covering a plant-wide unit of production and maintenance employees fromwhich the fire-protection employees,inter alas,are specifically excluded.Matter of Wilsonand Co., late,issued January 11, 19434 SeeMatter of Armour & Company,42 N. L R. B. 495. 620DECISIONS OF NATIONAL LABOR IIELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Wilson & Co.,Inc., Chicago, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeeqin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the poll§, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-termine whether or not they desire to be represented by United Pack-inghouse Workers of America, C. I. 0., Local 25,5 for the purposes ofcollective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.6The Union requested to appear on the ballot in the manner set forth above.